Citation Nr: 1815048	
Decision Date: 03/13/18    Archive Date: 03/19/18

DOCKET NO.  11-07 454	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as secondary to service-connected diabetes mellitus.

2.  Entitlement to service connection for Hepatitis C.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

H. Daus, Associate Counsel



INTRODUCTION

The Veteran had qualifying service from June 1968 to June 1970 and September 1971 to August 1974, including in the Republic of Vietnam.   He is in receipt of the Combat Infantryman Badge and the Vietnam Service Medal with 2 Bronze Service Stars.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In April 2017, the Board remanded for further development.  As discussed below, substantial compliance was not achieved because the August 2017 opinions are inadequate.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); Stegall v. West, 11 Vet. App. 268, 271 (1998). 

The appeals are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

While additional delay is regrettable, further development is required to fairly decide the Veteran's claims.  In its April 2017 Remand, the Board found the May 2010 nexus opinions inadequate.  Specifically, the hypertension opinion was inadequate because the Veteran presented evidence that he developed diabetes mellitus at least at the same time as he developed hypertension and had continuous symptomatology since service, which had not been considered by the examiner; the Hepatitis C opinion was inadequate because it lacked a rationale and analysis of the direct theories of service connection.  Despite the April 2017 Board directives to rectify these deficiencies through further medical opinion, the August 2017 opinions remain inadequate.  

Regarding hypertension, the examiner based her negative opinion, in part, on the fact that she did not have "any supportive data such as blood pressure readings in 2001 and kidney function including micro/macroalbuminuria in 2001 to relate the cause of this [V]eteran's essential [hypertension] to [diabetes mellitus]."  However, the Board highlights Dr. Nicholas's treatment notes from March 1999 to February 2002, which provide a plethora of relevant data, including multiple blood pressure readings, glucose readings, hemoglobin A1C readings, and microalbumin/creatinine readings.  As such, the August 2017 examiner's hypertension opinion is based on an inaccurate factual premise.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  

Regarding Hepatitis C, the examiner based her negative opinion, in part, on the Veteran's history of in-service intravenous drug use and in-service treatment for a sexually transmitted disease from high-risk sexual activity.  However, the examiner failed to address the several other contended modes of in-service exposure, including: blood exposure in combat, receiving immunizations/injections in a lineup with likely unclean needles, and/or receiving intravenous injections prior to a hemorrhoidectomy.  As such, the August 2017 examiner's opinion does not consider all of the Veteran's contentions.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465 (1994). 

Accordingly, the case is REMANDED for the following action:

1.  Obtain addendum medical opinions that address: 

(a)  whether the Veteran's hypertension was at least as likely as not (50 percent probability or greater) caused or aggravated beyond natural progression by his service; 

(b)  whether the Veteran's hypertension was at least as likely as not caused by, aggravated beyond natural progression by, or otherwise proximately related to his service-connected diabetes mellitus (the examiner must address Dr. Nicholas's treatment notes from March 1999 to February 2002, which provide a plethora of relevant data, including multiple blood pressure readings, glucose readings, hemoglobin A1C readings, and microalbumin/creatinine readings);

(c)  whether the Veteran's Hepatitis C was at least as likely as not caused or aggravated beyond natural progression by his service, including, but not limited to, any of the following in-service events: (i) intravenous drug use; (ii) sexually transmitted disease from high-risk sexual activity; (iii) blood exposure in combat, (iv) receiving immunizations/injections in a lineup with likely unclean needles; and/or (v) receiving intravenous injections prior to a hemorrhoidectomy; and

(d)  whether the Veteran has experienced any hypertension-related symptoms and/or Hepatitis C-related symptoms continuously since service.

2.  Readjudicate the appeals.

The Veteran has the right to submit additional evidence and argument on the remanded matters.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  All remanded claims must be handled expeditiously.  38 U.S.C. §§ 5109B, 7112 (West 2012).



_________________________________________________
L. M. BARNARD
Veterans Law Judge, Board of Veterans' Appeals

Only a Board decision is appealable to the United States Court of Appeals for Veterans Claims.  38 U.S.C. § 7252 (West 2012).  This remand is in the nature of a preliminary order and does not constitute a Board decision on the merits of your appeals.  38 C.F.R. § 20.1100(b) (2017).

